Citation Nr: 1038981	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  05-18 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a left knee disorder.

2.  Entitlement to service connection for a left knee disorder, 
including as secondary to already service-connected bilateral pes 
planus (flat feet).

3.  Entitlement to a waiver of an overpayment of educational 
benefits in the amount of $246.20, including preliminarily 
considering the validity of the debt.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from February 
1977 to February 1998.

This appeal to the Board of Veterans' Appeals (Board) is from 
September 2004 and June 2008 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In the September 2004 decision, the RO reopened a claim 
for service connection for a bilateral (i.e., right and left) 
knee disorder that had been previously considered and denied as 
not well grounded, both by the RO in August 1998 and 
subsequently, on appeal, by the Board in March 2000.  [Note:  if 
a denial or dismissal of an issue became final from 
July 14, 1999, to November 9, 2000, and the issue was denied 
because the claim was not well grounded, VA must, upon request of 
the claimant or upon the motion of VA, readjudicate certain 
finally decided claims "as if the denial or dismissal had not 
been made."  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, § 7(b)(1), (2) (2000); VAOPGCPREC 03-2001.  
The request to readjudicate, however, must have been timely 
received within two years of the enactment of the VCAA (November 
9, 2000).  Pub. L. No. 106-475, § 7(b)(3), (4).  Accordingly, 
where the claims file reflects that the RO reconsidered on a de 
novo basis a claim under this provision of the VCAA, the action 
taken at that time was jurisdictionally appropriate and it would 
have been erroneous at the time to instead have treated the claim 
as one to reopen.  For finality purposes, the decision issued on 
readjudication replaced the previous determination that denied 
the claim as not well-grounded.]  

Here, in any event, after reopening the claim, the RO proceeded 
in September 2004 to deny the claim on its underlying merits.

And in the June 2008 decision since issued, the RO's Committee on 
Waivers and Compromises also denied a request for a waiver of an 
overpayment of educational benefits in the amount of $246.20.

The claim for a right knee disorder, however, is no longer on 
appeal.  This is because rather recently, in a December 2009 
decision, the RO granted service connection for the right knee 
disorder and assigned a 10 percent rating for it retroactively 
effective from May 27, 2004.  The Veteran has not since 
separately appealed for either a higher initial rating or earlier 
effective date, so that claim is no longer at issue.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second notice of disagreement (NOD) 
thereafter must be timely filed to initiate appellate review of 
the claim concerning "downstream" issues such as the compensation 
level assigned for the disability and the effective date).  
See, too, 38 C.F.R. § 20.200 (2010).

In this decision the Board is reopening the claim for a left knee 
disorder on the basis of new and material evidence.  However, for 
the reasons and bases that will be discussed, the Board is 
continuing to deny this claim on its underlying merits.  
The Board is remanding the remaining claim - regarding the 
request for a waiver of the overpayment, including preliminarily 
considering whether there is a valid debt, to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The unappealed March 2000 Board decision denied service 
connection for a bilateral knee disorder because there was 
insufficient evidence in the file of a 
then-current bilateral knee disability.

2.  But some of the additional evidence received since that March 
2000 Board decision is not cumulative or redundant of evidence 
considered in that decision, relates to an unestablished fact 
necessary to substantiate the claim for a left knee disorder, or 
raises a reasonable possibility of substantiating this claim.  
Specifically, the Veteran now has the necessary competent medical 
evidence of a current left knee disability - diagnosed as 
degenerative joint disease (DJD/arthritis) with an ACL tear based 
on X-rays taken during his October 2009 VA examination.

3.  But there still is no competent and credible medical or other 
evidence etiologically linking this current left knee disability 
to the Veteran's military service, including in particular to his 
service-connected bilateral pes planus.  Indeed, to the contrary, 
the October 2009 VA examiner expressly discredits this notion 
that the current left knee disability is in any way related to 
the Veteran's military service.


CONCLUSIONS OF LAW

1.  The Board's March 2000 decision is final and binding (and 
subsumed the RO's prior August 1998 decision).  38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.200, 20.302, 20.1100, 20.1103, 20.1104 (2010).

2.  But new and material evidence has been received since that 
March 2000 Board decision to reopen the claim for service 
connection for a left knee disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The Veteran's left knee disorder was not incurred in or 
aggravated by his military service, may not be presumed to have 
been incurred in service, and is not proximately due to, the 
result of, or chronically aggravated by a service-connected 
disability - in particular, his service-connected bilateral pes 
planus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.3.09, 3.310(a) and (b) (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the VCAA, VA has duties to notify and assist 
claimants in substantiating claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 2004.  
This letter informed him of the evidence required to substantiate 
his claim and of his and VA's respective responsibilities in 
obtaining this supporting evidence.  And as for the Dingess 
requirements, since the Board is denying his claim for service 
connection, the downstream disability rating and effective date 
elements of this claim are ultimately moot.  So not providing 
notice concerning these downstream elements of the claim is non-
prejudicial, i.e., harmless error.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  See also 38 C.F.R. § 20.1102.

Moreover, since, before ultimately denying the claim, the Board 
is reopening the claim on the basis of this new and material 
evidence, there is no need to discuss whether the Veteran has 
received sufficient notice insofar as the specific reasons for 
the Board's prior March 2000 denial of the claim because, even if 
he has not, this is inconsequential and, therefore, at most 
harmless error because the Board is now reopening his claim 
regardless.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); 
38 C.F.R. § 20.1102 (2010); VA Gen. Couns. Mem., paras. 2, 3 
(June 14, 2006).

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable, and 
therefore appellate review may proceed without prejudicing him.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  He submitted medical literature 
and personal statements, and the RO obtained his service 
treatment records (STRs), service personnel records (SPRs), and 
VA treatment records.  It is equally significant that, in October 
2009, the RO arranged for a VA compensation examination for a 
medical nexus opinion concerning the cause of his bilateral knee 
disorder - including, in particular, in terms of whether it is 
attributable to his military service, such as by way of a 
service-connected disability like his pes planus.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The VA examiner concluded unfavorably, 
disassociating the left knee disorder from the Veteran's 
military service, and there is no contrary evidence in the file 
validating such a cause-and-effect correlation.  The Board is 
therefore satisfied that VA has provided all assistance required 
by the VCAA.  38 U.S.C.A. § 5103A.

II.  Analysis-Petition to Reopen the Previously Denied Claim for 
the 
Left Knee Disorder

The Veteran filed his petition to reopen this previously denied 
claim in June 2004, so the revised regulations for new and 
material evidence apply.  See 66 Fed. Reg. at 45,620, indicating 
to apply the revised version of 38 C.F.R. § 3.156 to petitions to 
reopen filed on or after August 29, 2001.  

Irrespective of the RO's decision concerning whether there is new 
and material evidence, so, too, must the Board make this 
threshold preliminary determination, before proceeding further, 
because it affects the Board's jurisdiction to adjudicate the 
claim on its underlying merits.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by ignoring 
issue of whether any new and material evidence had been submitted 
to reopen the Veteran's previously and finally denied claims); 
and VAOPGCPREC 05-92 (March 4, 1992).  If the Board determines 
there is no new and material evidence, that is where the analysis 
must end, and what the RO determined in this regard is 
irrelevant.  Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996).

If, on the other hand, the Board determines there is new and 
material evidence, then the Board must reopen the claim and 
review the former disposition.  38 U.S.C.A. § 5108.

When determining whether a claim should be reopened, the Board 
performs a 
two-step analysis.  The first step is to determine whether the 
evidence presented or secured since the last final disallowance 
of the claim is "new and material."  See 38 U.S.C.A. § 5108; 
Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  
According to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2010).  


New and material evidence cannot be cumulative or redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Second, if VA determines the evidence is new and material, it may 
then proceed to evaluate the merits of the claim on the basis of 
the all evidence of record, but only after ensuring the duty to 
assist has been fulfilled.  See Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc) (discussing the analysis set forth in 
Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 
2000).  This second step becomes applicable only when the 
preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the 
credibility of this evidence in question is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  This presumption 
only applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making a 
determination as to the ultimate credibility and weight of the 
evidence as it relates to the merits of the claim.  Essentially, 
the presumption of credibility "dissolves" once the claim is 
reopened and decided on the merits.  See, too, Duran v. Brown, 7 
Vet. App. 216 (1994) (indicating "Justus does not require the 
Secretary [of VA] to consider the patently incredible to be 
credible").

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during service 
of a pre-existing condition beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Stated somewhat differently, to establish entitlement to service 
connection, there must be:  (1) a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service."  
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases such as degenerative joint disease (DJD, 
i.e., arthritis) will be presumed to have been incurred in 
service if manifested to a compensable degree of at least 10-
percent disabling within one year after service.  This 
presumption, however, is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  

As procedural history, an August 1998 RO decision denied service 
connection for a bilateral knee disorder because there was no 
competent evidence of a then-current, chronic residual disability 
involving the Veteran's knees, especially as shown to have 
resulted from injury or disease in service.  As further reason to 
deny the claim, that RO acknowledged the Veteran had complained 
of left knee pain during service, in May 1984 and again in August 
1988, which was attributed to patella femoral pain syndrome, but 
the RO concluded there was insufficient evidence of chronic 
resultant disability because an X-ray of the left knee in August 
1988 was normal (negative), and since there also was no diagnosis 
of a relevant disorder during a VA examination after service, 
despite his complaints of continued pain.

The Veteran appealed RO's August 1998 decision to the Board.  And 
in a March 2000 decision, the Board likewise denied service 
connection for a bilateral knee disorder, also because there was 
no competent evidence of a then-current disability involving the 
knees.  The Veteran did not timely appeal the Board's decision to 
the Court.  Hence, the Board's decision subsumed the RO's and 
became final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104.

Since then, in the September 2004 decision from which this appeal 
ensued, the RO reopened the claim for a bilateral knee disorder 
and, as mentioned, since has granted service connection for the 
right knee disorder in a December 2009 decision.  The RO's 
decision to grant service connection for the right knee disorder 
primarily was predicated on a positive nexus opinion by the 
October 2009 VA examiner.  So the claim as it concerns the right 
knee has been resolved.  Since, however, the RO continued to deny 
service connection for the left knee, the claim as it concerns 
this other knee remains in dispute.

The evidence that must be considered in determining whether there 
is a basis for reopening the claim concerning the left knee is 
that added to the record since the Board's March 2000 decision.  
See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the 
evidence to be considered in making this new and material 
determination is that added to the record since the last final 
denial on any basis, so irrespective of whether it was on the 
underlying merits or instead a prior petition to reopen the 
claim).

Since that decision, the Veteran has submitted additional copies 
of service records, medical literature, and personal statements.  
Most importantly, the report of the October 2009 VA compensation 
examination is now of record, which includes the results of X-
rays.  This additional evidence is not only new, since not 
previously considered when adjudicating the claim in March 2000, 
but also material to the disposition of this claim because there 
are now competent medical findings establishing a current left 
knee disability.  Specifically, the Veteran now has competent 
medical evidence diagnosing a current left knee disability of 
degenerative joint disease (DJD/arthritis) with an anterior 
cruciate ligament (ACL) tear based on the X-rays taken during his 
October 2009 VA examination.  

So this left knee disorder relates to the previously 
unestablished requirement for service connection that he first 
have proof of the currently claimed disability.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed, to at 
least confirm the Veteran has it, and that, without this minimum 
level of proof, there can be no valid claim).

Consequently, this is new and material evidence as defined by VA 
regulation because this additional evidence at least establishes 
he has this currently claimed left knee disability.  38 C.F.R. § 
3.156(a).  This evidence was not previously submitted to agency 
decisionmakers, so is new, and is material because it relates to 
an unestablished fact necessary to substantiate this claim and by 
itself, or in connection with the evidence previously of record, 
raises a reasonable possibility of substantiating this claim 
since there is now at least the required evidence of a current 
left knee disability that potentially could be related to the 
Veteran's military service.  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998) (holding that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin of a 
Veteran's injury or disability, even where it would not be enough 
to convince the Board to grant a claim).

In this regard, the Board acknowledges that the October 2009 VA 
examiner also ultimately provided a negative nexus opinion - 
which, obviously, is detrimental to another element of the claim 
for service connection insofar as establishing the required 
linkage between the current disability and the Veteran's military 
service.  Nonetheless, this recent competent medical evidence of 
a current left knee disability at least provides the mere 
possibility of establishing entitlement to service connection 
and, in the process, addresses the primary basis or rationale for 
the Board's previous denial of the claim in March 2000.  See, 
Evans, 9 Vet. App. at 283-84 (indicating the newly presented 
evidence need not be probative of all the elements required to 
award the claim, just probative of each element that was a 
specified basis for the last disallowance).

Accordingly, this claim is reopened.  38 U.S.C.A. § 5108.  The 
Board will now readjudicate the claim on its underlying merits.

III.  Entitlement to Service Connection for a Left Knee Disorder

As already explained, there is now competent medical evidence of 
record confirming the Veteran has a current left knee disability.  
The October 2009 VA examiner, after reviewing X-rays taken during 
his evaluation of the Veteran, diagnosed DJD of the left knee 
with an ACL tear.  So the Veteran has at least established that 
he has this claimed disability.  See Degmetich v. Brown, 8 Vet. 
App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA 
compensation only may be awarded to an applicant who has 
disability existing on the date of application, not for past 
disability).  See, too, McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007) (further clarifying that this requirement of current 
disability is satisfied when the claimant has the disability at 
the time the claim for VA disability compensation is filed or 
during the pendency of the claim and that a claimant may be 
granted service connection even though the disability resolves 
prior to VA's adjudication of the claim).

Consequently, the determinative issue is whether this current 
left knee disability is somehow attributable to the Veteran's 
military service, including by way of his already service-
connected bilateral pes planus.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).  

As already has been conceded in prior adjudications of this 
claim, a review of the Veteran's STRs shows he was seen during 
active duty for complaints of left knee pain, initially in May 
1984 and again in August 1988, but it was determined he had 
patella femoral pain syndrome, without any diagnosis of an 
underlying disabling knee condition that necessarily would be 
considered chronic.  Concerning this, mere pain, alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001).  Indeed, a contemporaneous August 1988 X-
ray during service revealed no abnormalities involving the left 
knee.  And even subsequently, there were no further documented 
complaints, treatment or diagnoses of a left knee disorder for 
the remainder of the Veteran's service, which did not conclude 
for nearly 10 more years until February 1998.  So it appears his 
left knee pain in service was acute and transitory, at worst, and 
had resolved by the time of his separation from service in 
February 1998 without chronic residual disability.



Moreover, there is no indication from the medical records in the 
file that the Veteran developed arthritis in his left knee - 
certainly not to the required degree of at least 10 percent (see 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, and 5261) within 
one year of his separation from service, so by February 1999.  
Code 5003 indicates arthritis must be confirmed by X-ray, which 
it was not until much later.  This in turn precludes 
consideration for presumptive service connection.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

Realizing, however, that service connection is still possible for 
disorders initially diagnosed after service (see 38 C.F.R. 
§ 3.303(d)), perhaps most significant is that the October 2009 VA 
examiner specifically discredits the notion that the Veteran's 
current left knee disorder (DJD with ACL tear) is the result of 
his military service or any disability associated with his 
military service.  This VA examiner reasoned that 
"[o]steoarthritis and ACL tears are not a progression or normal 
finding in a knee with patellofemoral [pain] syndrome, not an 
expected residual.  [There is] [n]o evidence on this exam to 
substantiate onset of the current problem during active duty."

The Veteran also has submitted medical literature purportedly 
linking patellofemoral pain syndrome (runner's knee) to 
repetitive movement, so presumably of the type he routinely 
experienced during his physical activities and training while in 
the military.  But this evidence does not refer to the specific 
facts of his case or his particular situation, which is 
especially important where, as here, there is a VA examiner's 
opinion specifically discounting this notion.  Where medical 
article or treatise evidence, standing alone, discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible causality 
based upon objective facts rather than on an unsubstantiated lay 
opinion, a claimant may use such evidence to meet the requirement 
for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  
However, an attempt to establish a medical nexus between service 
and a disease or an injury solely by generic information 
contained in a medical journal or treatise "is too general and 
inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding 
that a medical article that contained a generic statement 
regarding a possible link between a service-incurred mouth 
blister and a present pemphigus vulgaris condition did not 
satisfy the nexus element).  Still, medical treatise evidence can 
provide important support when combined with an opinion of a 
medical professional.  Mattern v. West, 12 Vet. App. 222, 228 
(1999).  See also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) 
(holding that evidence from scientific journal combined with 
doctor's statements was "adequate to meet the threshold test of 
plausibility").

Concerning this remaining possibility, however, it is worth 
reiterating that this material was available to the October 2009 
VA examiner, but the examiner expressly declined to causally link 
the Veteran's current left knee disability to his military 
service - and in particular to the patellofemoral pain syndrome 
he had while in service.  So this commenting clinician's opinion, 
in this specific instance, does not support the medical treatise 
evidence the Veteran submitted of such a cause-and-effect 
correlation.  The Federal Circuit Court has recognized the 
Board's "authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its relationship 
to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In addition, in his September 2010 informal hearing presentation, 
the Veteran, through his representative, raised the additional 
possibility that the current left knee disability is related on a 
secondary basis to the already service-connected flat feet.  
Disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected disease or injury 
is considered service-connected, and when thus established, this 
secondary condition is considered a part of the original 
condition.  38 C.F.R. § 3.310(a) and (b) (2010).  In this regard, 
establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  See, too, Wallin v. 
West, 11 Vet. App. 509, 512 (1998) and 
Velez v. West, 11 Vet. App. 148, 158 (1998).  When determining 
whether service connection is warranted, all potential theories 
of entitlement, direct, presumptive, and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004).

Regarding this sole remaining question of secondary service 
connection, there is no medical evidence of a nexus (i.e., link) 
between the left knee disorder and the service-connected 
bilateral pes planus.  Velez, 11 Vet. App. at 158.  See also 
Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 
13 Vet. App. 237 (1999) (both indicating, like Velez, that 
competent medical nexus evidence is required to associate any 
given disorder with a service-connected disability).  Although 
some recent VA treatment records assessed the Veteran's 
"bilateral knee pain as due to osteoarthritis and foot pain," 
there are no actual findings or opinions that go so far as to 
specifically link his current left knee DJD/ACL tear to his 
service-connected bilateral pes planus.  See October 2008 and 
March 2009 Birmingham VA Medical Center (VAMC) treatment notes.  

Statements from doctors that are, for all intents and purposes, 
inconclusive as to the origin of a disorder generally cannot be 
employed as suggestive of a linkage between the disorder and the 
Veteran's military service or, here, an already 
service-connected disability.  Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).

The Board therefore must assign limited probative value to the VA 
treating physician's findings in this regard, emphasizing that 
they are all equivocal in support of the Veteran's claim, even 
when viewing them in the light most favorable to him.  Indeed, 
there is a line of precedent cases discussing the lesser 
probative value of opinions that are equivocal.  See, e.g., 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Perman v. Brown, 5 
Vet. App. 227, 241 (1993); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Winsett v. West, 11 Vet. App. 420, 424 (1998).  And these 
cases indicate that, while an absolutely accurate determination 
of etiology is not a condition precedent to granting service 
connection, nor is definite etiology or obvious etiology, and 
that VA adjudicators should consider the words used in their 
proper context, a doctor's opinion phrased in terms tantamount to 
"may be" related is an insufficient basis for an award because 
this is for all intents and purposes just like saying the 
condition in question just as well "may or may not be" related.  
Obert v. Brown, 5 Vet. App. 30 (1993).  See, too, Bloom v. West, 
13 Vet. App. 185, 187 (1999) (a medical opinion based on 
speculation, without supporting clinical data or other rationale, 
does not provide the required degree of medical certainty).

Finally, in addition to the medical evidence, the Board has 
considered the Veteran's lay statements.  But the Board does not 
find his lay testimony credible regarding his left knee disorder 
and its origin.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
Indeed, there is medical evidence directly contradicting his 
personal assertions of a relationship between his current left 
knee disability and active duty service, since there is a medical 
nexus opinion on file expressly discounting any such correlation.  

And his allegations contradict the record.  That is, he asserted 
through his representative, in the September 2010 informal 
hearing presentation, that a doctor had diagnosed torn cartilage 
in the left knee in August 1998, allegedly while he was still in 
service.  But this allegation is directly contradicted by his 
SPRs and STRs.  First, there is simply no confirmation in the 
STRs that he ever suffered an injury resulting in torn cartilage, 
much less while on active duty (and even presuming the 
representative meant to refer to August 1988, rather than August 
1998, when STRs confirm the Veteran was treated for left knee 
pain and, as mentioned, received the diagnosis of patellofemoral 
pain syndrome).  Otherwise, since his active duty ended in 
February 1998, any torn cartilage injury in August 1998 
necessarily would have been post service (not during service) - 
but, again, in any event there are no medical records confirming 
any such injury even as late as August 1998.

The Veteran is competent, even as a layman, to testify concerning 
his supposed pain, swelling and instability in this knee dating 
back to his military service because this is capable of lay 
observation and experience since it is within his five senses.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr 
v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 38 C.F.R. § 
3.159(a)(2).  However, as a layman, he generally is not competent 
to give a probative opinion on a diagnosis or etiology of a 
disorder, especially when, as here, there is a countervailing 
clinician's opinion from a VA medical examiner with specialized 
expertise in this particular subject matter area.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu, supra.  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring medical 
knowledge").  And this case at hand is not the type of situation 
discussed in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) 
and a number of other related cases holding that lay evidence may 
be competent in certain instances to establish this required 
diagnosis and nexus (i.e., link) between the Veteran's military 
service and his disability because his claim is not for pes 
planus (flat feet), a broken arm, separated shoulder, or tinnitus 
(ringing in his ears), etc.  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a left 
knee disorder, whether on a direct, presumptive or secondary 
basis.  So there is no reasonable doubt to resolve in the 
Veteran's favor, and this claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence has been submitted to reopen the claim 
for a left knee disorder.  To this extent only, the appeal is 
granted.

However, the claim for service connection for a left knee 
disorder, including secondary to the service-connected bilateral 
pes planus, is denied.




REMAND

The RO has certified the remaining issue to the Board concerning 
whether the Veteran is entitled to a waiver of a debt in the 
amount of $246.20 based on a purported overpayment of educational 
benefits to his son during the late 1990s.  But, in essence, the 
Veteran is preliminarily disputing the validity of this debt.  
And the Court has held that when the validity of the debt is 
challenged, a threshold determination must be made on that 
question prior to a decision on the waiver of indebtedness.  
Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991).  See, too, 
VAOPGCPREC 6-98 (July 24, 1998) (holding that when a Veteran 
challenges the validity of the debt and seeks waiver of the debt, 
the RO must first fully review the debt's validity and, if the 
office believes the debt to be valid, prepare a written decision 
fully justifying the validity of the debt before referring the 
waiver request to the Committee on Waivers and Compromises).  A 
debtor may dispute the amount or existence of a debt, which is a 
right that may be exercised separately from a request for waiver 
or at the same time.  38 C.F.R. § 1.911(c)(1) (2010).  
The propriety and amount of the overpayment at issue are matters 
that are integral to a waiver determination.  See Schaper, 1 Vet. 
App. at 434.  

Whenever VA finds that an overpayment of educational assistance 
benefits has been made to a Veteran, the amount of such 
overpayment shall constitute a liability of such Veteran to the 
United States and may be recovered in the same manner as any 
debt.  38 U.S.C.A. § 3685(a) and (c) (West 2002); 38 C.F.R. § 
21.7144 (2010).  

VA regulations provide that an adjustment to overpayment 
indebtedness may be warranted when the overpayment involved sole 
administrative error in which the appellant neither had knowledge 
of nor should have been aware of the erroneous award.  Further, 
neither the appellant's actions nor failure to act must have 
contributed to payment pursuant to the erroneous award.  38 
U.S.C.A. § 5112(b) (West 2002); 38 C.F.R. § 3.500(b)(1) (2010).



The Veteran's allegations and review of the evidentiary record 
reveals that some, or all, of the assessed indebtedness in 
question already may have been recouped.  However, in accordance 
with Franklin v. Brown, 5 Vet. App. 190 (1993), the Board must 
nevertheless consider the entire amount calculated.  
Unfortunately, there is no recent audit in the record showing how 
the debt of $246.20 was determined or indicating the amount of 
any repayments or potential satisfaction of this outstanding 
balance.  

As alluded to, VA is authorized to grant a waiver of recovery of 
indebtedness when collection of the debt would be against "equity 
and good conscience."  38 U.S.C.A. § 5302(a) (West 2002); 
38 C.F.R. §§ 1.962, 1.963(a), 1.965 (2010).  The standard of 
"equity and good conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the Government's 
rights.  The decision reached should not be unduly favorable or 
adverse to either side.  Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).  

The law, however, precludes a waiver of recovery of an 
overpayment or the collection of any indebtedness where any one 
of the following elements is found to exist:  (1) fraud, (2) 
misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302(c); 
38 C.F.R. § 1.962(b).  "Bad faith" is defined in VA regulations 
as unfair or deceptive dealing by one who seeks to gain thereby 
at another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA benefits/services 
program exhibits bad faith if such conduct, although not 
undertaken with actual fraudulent intent, if undertaken with 
intent to seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  38 C.F.R. 
§ 1.965(b).  Consequently, before determining whether equity and 
good conscience affords the appellant the right to a waiver, 
it first must be determined whether there was fraud, 
misrepresentation, or bad faith on his part in the creation of 
the debt.  See id.



When there is no indication of fraud, misrepresentation, or bad 
faith in the record, the indebtedness shall be waived if the 
recovery of the overpayment would be against equity and good 
conscience.  38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965.  
And, again, the phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
Government.  In making this determination, consideration will be 
given to the following elements, which are not intended to be 
all-inclusive:  (1) the fault of the debtor, (2) balancing of 
faults between the debtor and VA, (3) undue hardship (whether 
collection would deprive the debtor of basic necessities), (4) 
defeat of the purpose for which the benefits were intended, 
(5) the unjust enrichment of the appellant, and (6) whether the 
appellant changed positions to his or her detriment in reliance 
upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.965(a).  Each of the six elements must be addressed.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The Committee on Waivers and Compromises denied a waiver of 
indebtedness for the outstanding principal of $246.20, and the 
Veteran appealed that determination to the Board.  Unfortunately, 
a recent accounting of the specific dates of the overpayments is 
not associated with the claims file, leaving unclear the bases 
for the assignment of the $246.20 amount for the debt principle.  
Rather, some notices by the Debt Management Center (DMC) and 
other communications by VA indicate potential ongoing recoupment 
in prior years.  Nonetheless, the record does not appear to be 
entirely clear and needs further clarification as to the amount 
of the Veteran's current debt principal.  For instance, a 
December 2001 notice by the DMC noted he only owed $22.72, 
whereas a notice in November 2001 indicated a much greater debt 
of $883.89.  Similarly, audit results in April 2001 show an 
overpayment amount of $297.13.  So none of these figures match 
the recently cited overpayment of $246.20.  

Based on his statements, the Veteran apparently is questioning 
the validity of the debt inasmuch as he believes he has already 
long repaid any indebtedness for overpayment of VA educational 
benefits.  And notably, the overpayments in question purportedly 
concern educational benefits provided during the late 1990s 
to the Veteran's son, whereas the waiver was only denied much 
more recently, in June 2008.  Especially in light of the many 
intervening years, the RO has failed to verify that the appellant 
still actually owes any monies on long past overpayments of 
educational benefits.  

Accordingly, this remaining claim is REMANDED for the following 
additional development and consideration:

1.	Request that the Veteran provide a 
current Financial Status Report (FSR) with 
regards to his claim for a waiver of the 
contested overpayment.  

2.	Set forth in the record a written 
paid and due audit of the Veteran's 
compensation account for the period of the 
overpayment.  This audit should reflect, 
on a month-by-month basis, the amounts 
actually paid to the Veteran, as well as 
the amounts properly due.  In addition, 
the audit should include the amount of the 
overpayment, if any, that may have been 
repaid by the Veteran.  A copy of this 
written audit should be placed in the 
claims file and another provided to the 
Veteran and his representative.

3.	Send the Veteran and his 
representative a SSOC containing a full 
and complete discussion of whether the 
overpayment of VA educational benefits in 
the amount of $246.20 was properly 
created.  Specifically, the SSOC should 
include discussion of the events that led 
to the creation of the overpayments and an 
explanation of the amounts of the 
indebtedness assessed against the Veteran.  
He also must be given time to submit 
additional evidence and/or argument in 
response to the SSOC before returning this 
claim, if not resolved, to the Board for 
further appellate consideration.




The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


